DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “segment each of a plurality of B-scans from the OCT data to determine thresholds associated with the object; using a trained B-scan neural network, analyze each segmented B-scan to detect the presence of a B-scan feature associated with the object; convert a C-scan from the OCT data to one or more two-dimensional representations; and using a trained C-scan neural network, detect the presence of a C-scan feature associated with the object;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of eye disease classification, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	The PCT application, PCT/CA2018/050579, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Reasons for Allowance
Claims 1-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Primary reference, Liu “Automated macular pathology diagnosis in retinal OCT images using multi-scale spatial pyramid and local binary patterns in texture and shape encoding” discloses 
segment each of a plurality of B-scans from the OCT data to determine thresholds associated with the object (see figure 4, step b is thresholding rule, which segments the B-scan images); and 

    PNG
    media_image1.png
    253
    610
    media_image1.png
    Greyscale

convert a C-scan from the OCT data to one or more two-dimensional representations (see figure 1 below where the 3D OCT image is converted from 3D to 2D):

    PNG
    media_image2.png
    156
    1037
    media_image2.png
    Greyscale
.
Liu is silent in disclosing using a trained A-scan neural network, analyze each of a plurality of A- scans from the OCT data to detect the presence of an A-scan feature associated with the object; using a trained B-scan neural network, analyze each segmented B-scan to detect the presence of a B-scan feature associated with the object;  using a trained C-scan neural network, detect the presence of a C-scan feature associated with the object.

Primary reference, Li “Multi-Instance Multi-Scale CNN for Medical Image Classification” discloses  a system for non-destructive optical coherence tomography (OCT), the system comprising: an input interface for receiving OCT data of an object; a processing unit executable to detect one or more features on a surface or subsurface of the object via a data science module, the data science module configured to: 
using a trained C-scan neural network, detect the presence of a C-scan feature associated with the object (see figure 1, 3D images are used to trained C-Scans); and 

    PNG
    media_image3.png
    138
    442
    media_image3.png
    Greyscale

using a trained C-scan neural network, detect the presence of a C-scan feature associated with the object (see figure 2, primary feature maps are read as features extracted from C-scans); and 

    PNG
    media_image4.png
    265
    741
    media_image4.png
    Greyscale
.
Li is silent in disclosing an input interface for receiving OCT data of an object; and using a trained B-scan neural network, analyze each segmented B-scan to detect the presence of a B-scan feature associated with the object.

Primary reference, Kang “Deep learning-based autonomous underground cavity detection using 3D GPR” discloses  a system for non-destructive optical coherence tomography (OCT), the system comprising: an input interface for receiving OCT data of an object; a processing unit executable to detect one or more features on a surface or subsurface of the object via a data science module, the data science module configured to: 
analyze each of a plurality of A-scans from the OCT data to detect the presence of an A-scan feature associated with the object (see figure 1, the amplitude of the A-scan is analyzed), but not from using a trained A-scan neural network; 
using a trained B-scan neural network, analyze each segmented B-scan to detect the presence of a B-scan feature associated with the object (see figure 3, shows AlexNet for performing classification and is pretrained, see first paragraph of page 7); and 

    PNG
    media_image5.png
    72
    617
    media_image5.png
    Greyscale

using a trained C-scan neural network, detect the presence of a C-scan feature associated with the object (see paragraph below figure 3, C-Scan is 3D, the CNN is pre-build for 3D C-scan images); and 

    PNG
    media_image6.png
    63
    611
    media_image6.png
    Greyscale

Kang is silent in disclosing using a trained A-scan neural network, analyze each of a plurality of A- scans from the OCT data to detect the presence of an A-scan feature associated with the object; segment each of a plurality of B-scans from the OCT data to determine thresholds associated with the object; convert a C-scan from the OCT data to one or more two-dimensional representations; an output interface for outputting the analyses and detections of the data science module.

Secondary reference, (US 20020186818) discloses an input interface for receiving OCT data of an object (see paragraph 238, for example, marketing information of different drugs, the graphical user interface allows the user to enter the name of the drug and the geographic region of interest); and an output interface for outputting the analyses and detections of the data science module (see paragraph 238, resulting data, market penetration of different drugs, could be displayed, for example, qualitatively on a map, or quantitatively in tables or graphs).
Arnaud is silent in disclosing using a trained A-scan neural network, analyze each of a plurality of A- scans from the OCT data to detect the presence of an A-scan feature associated with the object; using a trained B-scan neural network, analyze each segmented B-scan to detect the presence of a B-scan feature associated with the object;  using a trained C-scan neural network, detect the presence of a C-scan feature associated with the object.

Liu, Li, Kang and Arnaud, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1 and 15. Combining some of all the cited references would result in piece mealing. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 5/6/22